Title: To George Washington from David Ross, Jr., 22 November 1781
From: Ross, David, Jr.
To: Washington, George


                  
                     Sir
                     Virginia York Town 22d Novmr 1781
                  
                  I Received from Colo. Martin the letter you did me the honor to write of the 9th instant—I paid very particular attention to the Cherockie chiefs whom you were pleased to reccommend—I furnished them with such articles as this place afforded and at the Expence of the State—I was at due pains to convince them, of the Advantages which we have gaind over the Enemy, and to impress them with a proper sence of the reel safety & interest of their Country men they went off well pleased.
                  Inclosed I transmit to you Colo. Carrington’s cert: and a State of the money which I have engaged to pay to the British Merchants, for the Continental Army exclusive of the debt due to them by the State, which will also be paid in Tobacco.
                  Colo. Carrington left with me two Bonds for the amt of Hoaksby’s goods disposed of here £7452.12.0 1/2 Sterling for which I have given a receipt engaging to hold those Bonds at your disposal—This will cancel a considerable part of the debt contracted on account of the Army, if punctually paid.
                  From a desire as well to lessen the demands on the Financier as to save trouble on all hands, I propose to receive from Your Excellency two setts of Exchange on Mr Morris one Sett for £6035.17.2 1/2d. Sterling which bill will be presented for acceptance & the money certainly recquired—the other sett for £7452.12.0 1/2 St. I expect will be cancel’d by payment of the above bonds.  I shall not offer them for Acceptance at present & hope it will be in my power in a short time to exchange this sett of Bills for my receipt given for the Bonds.
                  I have inclosed the Bills of exchange to be dated & sign’d but may not have hit on the proper form, one sett being at so many days sight, the other at so many days after date you’ll see the propriety of.  
                  Should this letter meet with you at Mount Vernon, Mr William Hunter will deliver it to you and receive the Bills when Executed, if not Mr Pleasants of Philadelphia will wait upon you.  I Have the Honor to be With great respect Your most Obedient servant
                  
                     David Ross
                     Commissioner of Trade Virginia
                     
                  
               